After the decision of this court handed down June 27, 1935. (245 App. Div. 783), the respondent discharged the appellant from the custody in which he was being held on the commitment of the Parole Board, which this court held to be invalid, and continued to hold him under a commitment of the Court of General Sessions of the City and County of New York, dated November 5, 1925, imprisoning the appellant for a term of fifteen years. Appellant now moves to have the respondent adjudged in contempt of court for failure to release him from custody. Our former decision passed upon the validity of the Parole Board commitment only. In view of the fact that this decision did not contemplate the fifteen-year term for which the convict is now being detained and there being no evidence in the complete record now before us that commutation or compensation has been granted to the convict by any action of the Governor, the motion to punish for contempt should be denied. Motion denied. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.